Citation Nr: 0124754	
Decision Date: 10/16/01    Archive Date: 10/23/01

DOCKET NO.  01-03 212	)	DATE
	)
	)


THE ISSUE

Whether there was clear and unmistakable error in the Board 
of Veterans' Appeals February 1966 decision that denied 
entitlement to special monthly compensation because of loss 
of a creative organ as a result of surgery involving a 
service-connected left hip disorder. 



REPRESENTATION

Moving party represented by:  Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

S. L. Smith, Counsel



INTRODUCTION

The veteran had active service from December 1943 to 
September 1952.  

This case comes before the Board of Veterans' Appeals (Board) 
on motion by the moving party alleging clear and unmistakable 
error in a February 1966 Board decision.  


FINDING OF FACT

The moving party failed to clearly and specifically set forth 
the alleged CUE, or errors of fact or law in the February 
1966 Board decision, the legal or factual basis for such 
allegations, and why the result would have been manifestly 
different but for the alleged error(s).


CONCLUSION OF LAW

Because the requirements for a motion for revision of a 
decision based on clear and unmistakable error have not been 
met, the motion must be dismissed without prejudice to 
refiling.  38 U.S.C.A. §§ 501(a), 7111 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 20.1403, 20.1404(a) and (b) (2000); 66 
Fed. Reg. 35902-03 (July 10, 2001) (to be codified as amended 
at 38 C.F.R. § 20.1404(b)).


REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board notes that, effective 
November 9, 2000, the Veterans Claims Assistance Act of 2000 
(VCAA), was signed into law.  See 38 U.S.C.A. § 5103A (West 
Supp. 2001).  More recently the VA also promulgated 
regulations to effectuate the provisions of the VCAA.  66 
Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)).  The law and 
regulations set forth requirements for assisting a claimant 
in developing the facts pertinent to his claim.  However, the 
U.S. Court of Appeals for Veterans Claims, in a precedent 
opinion, held that the VCAA does not apply to motions for 
clear and unmistakable error.  Livesay v. Principi, No. 00-
51, slip op. at 17 (U.S. Vet. App. Aug. 30, 2001) (en banc).  
Therefore, the Board will not address the requirements of the 
VCAA in this decision.

Rule 1403, which is found at 38 C.F.R. § 20.1403, relates to 
what constitutes clear and unmistakable error ("CUE") in a 
prior Board decision and what does not, and provides as 
follows:

(a) General.  Clear and unmistakable error is a 
very specific and rare kind of error.  It is the 
kind of error of fact or of law, that when called 
to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not 
differ, that the result would have been manifestly 
different but for the error.  Generally, either the 
correct facts, as they were known at the time, were 
not before the Board or the statutory and 
regulatory provisions extant at the time were 
incorrectly applied.

(b) Record to be reviewed. --(1) General.  Review 
for clear and unmistakable error in a prior Board 
decision must be based on the record and the law 
that existed when that decision was made.

(2) Special rule for Board decisions issued on or 
after July 21, 1992.  For a Board decision issued 
on or after July 21, 1992, the record that existed 
when that decision was made includes relevant 
documents possessed by the Department of Veterans 
Affairs not later than 90 days before such record 
was transferred to the Board for review in reaching 
that decision, provided that the documents could 
reasonably be expected to be part of the record.

(c) Errors that constitute clear and unmistakable 
error.  To warrant revision of a Board decision on 
the grounds of clear and unmistakable error, there 
must have been an error in the Board's adjudication 
of the appeal which, had it not been made, would 
have manifestly changed the outcome when it was 
made.  If it is not absolutely clear that a 
different result would have ensued, the error 
complained of cannot be clear and unmistakable.

(d) Examples of situations that are not clear and 
unmistakable error. --(1) Changed diagnosis.  A new 
medical diagnosis that "corrects" an earlier 
diagnosis considered in a Board decision.

(2) Duty to assist.  The Secretary's failure to 
fulfill the duty to assist.

(3) Evaluation of evidence.  A disagreement as to 
how the facts were weighed or evaluated.

(e) Change in interpretation.  Clear and 
unmistakable error does not include the otherwise 
correct application of a statute or regulation 
where, subsequent to the Board decision challenged, 
there has been a change in the interpretation of 
the statute or regulation.

(Authority: 38 U.S.C.A. § 501(a), 7111).

The Board further notes that with respect to the final 
provisions of the regulations pertaining to the adjudication 
of motions for revision or reversal of prior Board decisions 
on the grounds of CUE, the definition of CUE was based on 
prior rulings of the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999, hereafter "the Court").  More 
specifically, it was observed that Congress intended that the 
Department of Veterans Affairs (VA) adopt the Court's 
interpretation of the term "CUE."  Indeed, as was discussed 
in the notice of proposed rulemaking (NPRM), 63 Fed. Reg. 
27534, 27536 (1998), the sponsor of the bill that became the 
law specifically noted that the bill would "not alter the 
standard for evaluation of claims of CUE."  143 Cong. Rec. 
1567, 1568 (daily ed. April 16, 1997) (remarks of Rep. Evans, 
sponsor of H.R. 1090, in connection with House passage).

Therefore, the Board is permitted to seek guidance as to the 
existence of CUE in prior Board decisions based on years of 
prior Court decisions regarding CUE, such as Fugo v. Brown, 6 
Vet. App. 40 (1993).

The Board notes that the final regulations governing the 
adjudication of CUE motions also provide:

A motion for revision of a decision based on clear 
and unmistakable error must be in writing, and must 
be signed by the moving party or that party's 
representative. The motion must include the name of 
the veteran; the name of the moving party if other 
than the veteran; the applicable Department of 
Veterans Affairs file number; and the date of the 
Board of Veterans' Appeals decision to which the 
motion relates. If the applicable decision involved 
more than one issue on appeal, the motion must 
identify the specific issue or issues, to which the 
motion pertains. Motions that fail to comply with 
the requirement set forth in this paragraph shall 
be dismissed without prejudice to refiling under 
this subpart.

(Authority: Rule 1404(a) (38 C.F.R. § 20.1404(a))

Prior to July 10, 2001, Rule 1404(b) (38 C.F.R. § 
20.1404(b)), further stated that:

(b) Specific Allegations Required: The motion must 
set forth clearly and specifically the alleged CUE, 
or errors of fact or law in the Board decision, the 
legal or factual basis for such allegations, and 
why the result would have been manifestly different 
but for the alleged error.  Non-specific 
allegations of failure to follow regulations or 
failure to give due process, or any other general, 
non-specific allegations of error, are insufficient 
to satisfy the requirement of the previous 
sentence.  Motions that fail to comply with the 
requirements set forth in this paragraph shall be 
denied.  (Emphasis added.)

However, Rule 1404(b) was amended, effective July 10, 2001, 
to allow for motions that fail to comply with the 
requirements set forth in that paragraph to be dismissed 
without prejudice.  See 66 Fed. Reg. 35902-03 (July 1, 2001) 
(to be codified as amended at 38 C.F.R. § 20.1404(b)).  The 
amended rule now reflects the recent holding of the United 
States Federal Circuit Court of Appeals in Disabled American 
Veterans, et al. v. Gober, 234 F. 3d. 682 (2000), which held 
that in the event that the moving party's motion does not 
adequately set forth specific grounds of CUE, the Board is 
precluded from deciding the motion on the merits.  Instead, 
the appellant's motion is to be dismissed without prejudice 
to the submission of more specific allegations.  

The only arguments advanced by the moving party and his 
representative are contained in the March 2001 motion itself, 
a May 2000 letter from the moving party, an August 2000 
statement from the representative, and a May 2001 
presentation from the representative.  Basically, it is 
contended in these pleadings that the veteran is entitled to 
an effective date from the time of his original 1965 claim 
for compensation based on the loss of use of a creative 
organ.  They argue that the medical evidence of record at the 
time of the February 1966 Board decision clearly established 
that the veteran was impotent due to the October 1963 surgery 
for his service connected left hip disability, which included 
resection of the left pudendal nerve.  The Board has received 
no further correspondence in support of the motion.  

The Board finds that the moving party and his representative 
have made no specific allegation of error.  None of these 
statements suggest that the facts considered by the February 
1966 decision were incorrect, or that the applicable laws and 
regulations were misapplied.  In essence, the moving party 
contends that the February 1965 diagnosis of impotence should 
have carried greater weight than the April 1965 opinion 
indicating that the veteran was capable of having an erection 
and probably capable of impregnating his wife.  While it is 
clear that there is disagreement with how the facts were 
weighed or evaluated, this type of disagreement is 
specifically precluded as a basis for CUE in Rule 1403(d)(3).  
Neither the moving party nor his representative point to 
specific evidence that undebatably demonstrates his 
entitlement to special monthly compensation due to loss of a 
creative organ as a result of VA hip surgery.  

The Board must emphasize that in a CUE motion, it is 
incumbent upon the moving party to set forth clearly and 
specifically the alleged CUE, and that a general statement of 
disagreement, or non-specific allegations of failure to 
follow regulations or failure to give due process, or any 
other general non-specific allegations of error, are 
insufficient to satisfy this requirement under Rule 1404(b).  
Moreover, motions that fail to comply with the requirements 
set forth in Rule 1404(b) are subject to dismissal without 
prejudice.  Disabled American Veterans, et al. v. Gober, 
supra; 66 Fed. Reg. 35902-03 (July 10, 2001) (to be codified 
as amended at 38 C.F.R. § 20.1404(b)).  Accordingly, in view 
of the fact that the moving party has failed to comply with 
Rule 1404(b) and that no other allegation of CUE is supported 
by the record as noted above, the Board has no alternative 
but to dismiss the moving party's motion for CUE without 
prejudice.


ORDER

The motion is dismissed without prejudice to refiling.




		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals

Only a final decision of the Board of Veterans' Appeals may 
be appealed to the United States Court of Appeals for 
Veterans Claims.  38 U.S.C.A. § 7252 (West 1991 & Supp. 
2001); Wilson v. Brown, 5 Vet. App. 103, 108 (1993) ("A 
claimant seeking to appeal an issue to the Court must first 
obtain a final BVA decision on that issue.")  This 
dismissal under 38 C.F.R. § 20.1404(a) (2001) is not a final 
decision of the Board.  38 C.F.R. § 20.1409(b) (2001).  This 
dismissal removes your motion from the Board's docket, but 
you may refile the motion at a later date if you wish.



